DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/19 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 14, shown in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 
The disclosure is objected to because of the following informalities: reference number 14 is shown in the drawings but is not described in the specification.  
Appropriate correction is required.

Claim Objections
Claim 14 is objected to because of the following informalities:  
Line 3 refers to “the local cooling system” but lacks antecedent basis in the claim because the apparent antecedent is “a cooling system” in line 2 that is not necessarily a local cooling system. The objection could be obviated by amending “a cooling system” in line 2 to “a local cooling system.”
The wording of the limitation “distributing the, from the building, extracted heat to the local heat transfer fluid” in lines 5 – 6 appears to be out of order and does not make grammatical sense as written. To obviate the objection, the limitation could be amended to ““distributing the extracted heat[[,]] from the building[[,]]    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 6 and 18 recite the broad recitation “a temperature of 5-20°C”, and the claim also recites “preferably 5-10°C” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 9 – 11, and 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kristjansson (WO 2010/102626 A2) (hereinafter “Kristjansson”) in view of Vaughan et al. (US 2012/0279681 A1) (hereinafter “Vaughan”), and further in view of the book “Heat Transfer Analysis of Underground Heat and Chilled-Water Distribution Systems,” US Department of Commerce, NBSIR 81-2378 (hereinafter “HTA”). Kristjansson and Vaughan are in the applicant’s field of endeavor, district heating systems. HTA is reasonably pertinent to a problem faced by the inventor by teaching thermal relationships between conduits underground. These three references, when considered together, teach all of the elements recited in claims 1 – 6, 9 – 11, and 15 – 18 of this application.
Regarding claim 1, Kristjansson discloses a local energy distributing system (4, see annotated Fig. 1 below, the capitalized annotations denoting claim limitations) comprising: a local feed conduit (14); a local return conduit (15); a central heat exchanger (13) connected to a district heating grid (3, Fig. 1) having a district feed conduit for an incoming flow of district heat transfer fluid (annotated Fig. 1, below) 

    PNG
    media_image1.png
    623
    929
    media_image1.png
    Greyscale

Vaughan teaches a plurality of local heating systems (in buildings 20 in annotated Fig. 3 below, the capitalized annotations denoting claim limitations), each having an inlet connected to the local feed conduit (14) and an outlet connected to the local return conduit (16), wherein each local heating system is configured to provide hot water and/or comfort heating to a building (40) (configuration of Fig. 3, below). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kristjansson by adding the local heating systems as taught by Vaughan since Kristjansson is not explicit about more than one local heating system being connected to the energy distribution system, or how they are connected to the local feed and return conduits, and Vaughan teaches how to heat more than one building with a central source, which saves money for the building owners. Vaughan does not explicitly teach wherein the local feed conduit together with the local return conduit have a heat transfer coefficient greater than 2.5 W/(mK) when parallel arranged in the ground.

    PNG
    media_image2.png
    566
    1057
    media_image2.png
    Greyscale

HTA teaches the local feed conduit together with the local return conduit (any two of the three conduits shown in Fig. 6, p. 14) have a heat transfer coefficient greater than 2.5 W/(mK) (Fig. 7 shows all the heat transfer coefficients are greater than 12 on page 15) when parallel arranged in the ground (configuration of Fig. 6). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kristjansson by adding the heat transfer coefficient as taught by HTA in order to take advantage of geothermal energy in the ground so that heat is not unduly dissipated between the central heat exchanger and the local heating system, compared to heat losses from the conduits in air above the ground. In the alternative, this is a contingent limitation that only needs to occur if a condition precedent is met, “when parallel arranged in the ground.” “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.” MPEP 2111.04, II. Kristjansson as modified by Vaughan and HTA has the structure that can perform the function.
Regarding claim 2, Kristjansson as modified by Vaughan and HTA as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses each of the plurality of local heating systems is configured to extract heat from local heat transfer fluid entering the local heating system via the inlet and return local heat transfer fluid to the local return conduit via the outlet. Kristjansson as modified by HTA does not explicitly disclose this additional limitation.
Vaughan teaches each of the plurality of local heating systems is configured to extract heat from local heat transfer fluid entering the local heating system via the inlet and return local heat transfer fluid to the local return conduit via the outlet (configuration of Fig. 3 above shows higher temperature fluid pumped by circulation pump 24 into teach local heating system in buildings 20). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kristjansson by adding the functionality as taught by Vaughan in order to draw heat as required into the local heating systems to increase the comfort of its particular occupants. 
Regarding claim 3, Kristjansson as modified by Vaughan and HTA as described above teaches all the elements of claim 2 upon which this claim depends. However, claim 3 of this application further discloses each of the plurality of local heating systems is configured to return local heat transfer fluid having a temperature being in the range of -5-15°C. Kristjansson as modified by HTA does not explicitly disclose this additional limitation.
Vaughan teaches each of the plurality of local heating systems is configured to return local heat transfer fluid having a temperature being in the range of -5-15°C (5-13°C is shown in annotated Fig. 3 above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kristjansson by adding the temperature range of the return as taught by Vaughan in order to utilize as much of the heat as possible and allow returning the fluid at an ambient cold weather temperature.
Regarding claim 4, Kristjansson as modified by Vaughan and HTA as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 4 of this application further discloses at least some of the plurality of local heating systems comprises a local circulation pump connected between the inlet and the outlet of the respective local heating system for circulating local heat transfer fluid in the local feed and return conduits. Kristjansson as modified by HTA does not explicitly disclose this additional limitation.
Vaughan teaches at least some of the plurality of local heating systems (in buildings 20) comprises a local circulation pump (24) connected between the inlet and the outlet of the respective local heating system for circulating local heat transfer fluid in the local feed and return conduits (annotated Fig. 3, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kristjansson by adding the local circulation pump as taught by Vaughan in order to ensure a sufficient amount of heat transfer fluid is delivered to each local heating system.
Regarding claim 5, Kristjansson as modified by Vaughan and HTA as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 5 of this application further discloses a central circulation pump configured to circulate the fluid in the local feed and return conduits. Kristjansson as modified by HTA does not explicitly disclose this additional limitation.
Vaughan teaches a central circulation pump (22) configured to circulate the fluid in the local feed (14) and return conduits (16, annotated Fig. 3, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the 
 Regarding claim 6, Kristjansson further discloses the central heat exchanger (13) is configured to exchange heat such that the district heat transfer fluid returned to the district return conduit is having a temperature of 5-20°C, preferably 5-10°C (20-35°C shown in annotated Fig. 3, which overlaps 5-20°C).
Regarding claim 9, Kristjansson discloses a district heating grid (3) having a district feed conduit for an incoming flow of district heat transfer fluid having a first temperature in the range of 50-120°C (80°C disclosed in annotated Fig. 1, above), and a district return conduit for a return flow of district heat transfer fluid (annotated Fig. 1); and a local energy distributing system (4) comprising: a local feed conduit (14); a local return conduit (15); a central heat exchanger (13) connected to the district heating grid (3, Fig. 1), wherein the central heat exchanger is configured to exchange heat from the incoming flow of district heat transfer fluid to an outgoing flow of local heat transfer fluid in the local feed conduit (configuration of Fig. 1, see flow arrows), the outgoing flow of local heat transfer fluid having a temperature of 5- 30°C (the local return line in Fig. 1 is 11-30°C). Kristjansson does not explicitly disclose a plurality of local heating systems, each having an inlet connected to the local feed conduit and an outlet connected to the local return conduit, wherein each local heating system is configured to provide hot water and/or comfort heating to a building, wherein the local feed conduit together with the local return conduit have a heat transfer coefficient greater than 2.5 W/(mK) when parallel arranged in the ground.
Vaughan teaches a plurality of local heating systems (in buildings 20 in annotated Fig. 3 above), each having an inlet connected to the local feed conduit (14) and an outlet connected to the local return conduit (16), wherein each local heating system is configured to provide hot water and/or comfort heating to a building (configuration of Fig. 3, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kristjansson by adding the local heating systems as taught by Vaughan since Kristjansson is not explicit about more than one local heating system being connected to the energy distribution system, or how they are connected to the local feed and return conduits, and Vaughan teaches how to heat more than one building with a central source, which saves money for the building owners. Vaughan does not explicitly teach wherein the local feed conduit together with the local return conduit have a heat transfer coefficient greater than 2.5 W/(mK) when parallel arranged in the ground.
HTA teaches the local feed conduit together with the local return conduit (any two of the three conduits shown in Fig. 6, p. 14) have a heat transfer coefficient greater than 2.5 W/(mK) when parallel arranged in the ground (Fig. 7 shows all the heat transfer coefficients are greater than 12 on page 15) when parallel arranged in the ground (configuration of Fig. 6). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kristjansson by adding the heat transfer coefficient as taught by HTA in order to take advantage of geothermal energy in the ground so that heat is not unduly dissipated between the central heat exchanger and the local heating system, compared to heat losses from the conduits in air above the ground. In the alternative, this is a contingent limitation that only needs to occur if a condition precedent is met, “when parallel arranged in the ground.” “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.” MPEP 2111.04, II. Kristjansson as modified by Vaughan and HTA has the structure that can perform the function.
Regarding claim 10, Kristjansson further discloses a central heat production plant connected to the district heating grid for providing heat to the district heating grid (p. 9 line 31 – p. 10 line 4).
Regarding claim 11, Kristjansson further discloses a plurality of district heating substations (5 and 8, annotated Fig. 1, above), wherein each district heating substation is configured to provide hot tap water (hot water tap 8) and/or comfort heating to a building (radiator 5).
Regarding claim 15, Kristjansson as modified by Vaughan and HTA as described above teaches all the elements of claim 9 upon which this claim depends. However, claim 15 of this application further discloses each of the plurality of local heating systems is configured to extract heat from local heat transfer fluid entering the local heating system via the inlet and return local heat transfer fluid to the local return conduit via the outlet. Kristjansson as modified by HTA does not explicitly disclose this additional limitation.
Vaughan teaches each of the plurality of local heating systems is configured to extract heat from local heat transfer fluid entering the local heating system via the inlet and return local heat transfer fluid to the local return conduit via the outlet (configuration 
Regarding claim 16, Kristjansson as modified by Vaughan and HTA as described above teaches all the elements of claim 9 upon which this claim depends. However, claim 16 of this application further discloses at least some of the plurality of local heating systems comprises a local circulation pump connected between the inlet and the outlet of the respective local heating system for circulating local heat transfer fluid in the local feed and return conduits. Kristjansson as modified by HTA does not explicitly disclose this additional limitation.
Vaughan teaches at least some of the plurality of local heating systems (in buildings 20) comprises a local circulation pump (24) connected between the inlet and the outlet of the respective local heating system for circulating local heat transfer fluid in the local feed and return conduits (annotated Fig. 3, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kristjansson by adding the local circulation pump as taught by Vaughan in order to ensure a sufficient amount of heat transfer fluid is delivered to each local heating system.
Regarding claim 17, Kristjansson as modified by Vaughan and HTA as described above teaches all the elements of claim 9 upon which this claim depends. However, 
Vaughan teaches a central circulation pump (22) configured to circulate the fluid in the local feed (14) and return conduits (16, annotated Fig. 3, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kristjansson by adding the central circulation pump as taught by Vaughan in order to ensure sufficient circulation to transfer heat from the central heat exchanger.
Regarding claim 18, Kristjansson further discloses the central heat exchanger (13) is configured to exchange heat such that the district heat transfer fluid returned to the district return conduit is having a temperature of 5-20°C, preferably 5-10°C (20-35°C shown in annotated Fig. 3, which overlaps 5-20°C).
Claims 7, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kristjansson as modified by Vaughan and HTA as applied to claims 1 and 9 respectively above, and further in view of Zaynulin et al (US 2016/0334116 A1) (hereinafter “Zaynulin”). Zaynulin is also in the applicant’s field of endeavor, a local energy distributing system. These four references, when considered together, teach all of the elements recited in claims 7, 8, and 19 of this application.
Regarding claims 7 and 19, Kristjansson as modified by Vaughan and HTA as described above teaches all the elements of claims 1 and 9 upon which these claims depend. However, claims 7 and 19 of this application further disclose one or more local cooling systems having an inlet connected to the outlet of one of the plurality of local 
Zaynulin teaches one or more local cooling systems (C in annotated Fig. 1 below, the capitalized annotations denoting claim limitations) having an inlet connected to the outlet of one of the plurality of local heating systems (H in annotated Fig. 1), wherein the one or more local cooling systems are configured to extract heat from a building (4a-d, functional limitation that the configuration of Fig. 1 performs). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kristjansson by adding the local cooling system as taught by Zaynulin in order to provide both heating and cooling service to a building to enhance the comfort of its occupants. 

    PNG
    media_image3.png
    607
    840
    media_image3.png
    Greyscale

Regarding claim 8, Kristjansson as modified by Vaughan, HTA, and Zaynulin as described above teaches all the elements of claim 7 upon which this claim depends. However, claim 8 of this application further discloses the one or more local cooling systems comprises a cooler and a cooling heat exchanger. Kristjansson as modified by Vaughan, and HTA does not explicitly contain this additional limitation.
Zaynulin teaches the one or more local cooling systems comprises a cooler (upper part of 70) and a cooling heat exchanger (lower part of 70 in annotated Fig. 1 above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kristjansson by adding the cooler and cooling heat exchanger as taught by Zaynulin in order to specify the structures capable of cooling the building and its occupants. 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughan in view of Kristjansson. These two references, when considered together, teach all of the elements recited in claims 12 and 13 of this application.
Regarding claim 12, Vaughan discloses a method for distributing energy to a plurality of buildings (20, para. [0029]), the method comprising: extracting, at a local heating system (annotated Fig. 3, above) in each of the plurality of buildings (20), each local heating system having an inlet connected to the local feed conduit (14), heat from the local heat transfer fluid flowing in the local feed conduit (annotated Fig. 3) for providing hot tap water and/or comfort heating to the respective building (heating through the heat transfer apparatuses 30, para. [0030]). Vaughan does not explicitly disclose exchanging, at a central heat exchanger, heat from an incoming flow of district heat transfer fluid of a district feed conduit in a district heating grid, the incoming flow of district heat transfer fluid having a first temperature in the range of 50-120°C, to an outgoing flow of local heat transfer fluid in a local feed conduit of a local energy distributing system, the outgoing flow of local heat transfer fluid having a temperature of 5-30°C.
Kristjansson teaches exchanging, at a central heat exchanger (13), heat from an incoming flow of district heat transfer fluid of a district feed conduit in a district heating grid (3), the incoming flow of district heat transfer fluid having a first temperature in the range of 50-120°C (80°C taught in annotated Fig. 1, above), to an outgoing flow of local heat transfer fluid in a local feed conduit of a local energy distributing system (4, annotated Fig. 1), the outgoing flow of local heat transfer fluid having a temperature of 5-30°C (the local return line going out to the heat exchanger 13 in Fig. 1 is 11-30°C). It 
Regarding claim 13, Vaughan further discloses circulating a flow of local heat transfer fluid in the local energy distributing system (with central circulation pump 22 and/or local circulation pumps 24, annotated Fig. 3 above), the local energy distributing system comprising the local feed conduit (14) configured to distribute local heat transfer fluid from the central heat exchanger (21) and a local return conduit (16) configured to distribute local heat transfer fluid to the central heat exchanger (21, annotated Fig. 3, see flow arrows).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vaughan as modified by Kristjansson as applied to claim 12 above, and further in view of Zaynulin. These three references, when considered together, teach all of the elements recited in claim 14 of this application.
Regarding claim 14, Vaughan as modified by Kristjansson as described above teaches all the elements of claim 12 upon which this claim depends. However, claim 14 of this application further discloses extracting, at a cooling system, heat from a building of the plurality of buildings, the local cooling system having an inlet connected to the outlet of one of the plurality of local heating systems; and distributing the, from the 
Zaynulin teaches extracting, at a cooling system (local cooling system C in annotated Fig. 1 above), heat from a building (4a) of the plurality of buildings (4a-d with the COOLER), the local cooling system having an inlet connected to the outlet of one of the plurality of local heating systems (H, annotated Fig. 1); and distributing the, from the building (4a), extracted heat to the local heat transfer fluid (see flow arrows and para. [0069]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Vaughan by adding the heat extracting step as taught by Zaynulin in order to utilize the same district energy sharing system for cooling in addition to heating for the comfort of building occupants during warm seasons. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dorrian et al. (US 2011/0011558 A1) teaches feed and return loops made of pipe that has a thermal conductivity greater than 0.5 W/(mK) that is relevant to claims 1 and 9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746